Citation Nr: 1003858	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

 Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1975.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision dated in 
September 2007 that was issued by the Regional Office (RO) in 
North Little Rock, Arkansas.  This matter was remanded by the 
Board in May 2009 and now has been returned for appellate 
disposition.  The Board notes that while the claimant 
initially noticed her disagreement with the denial of 
benefits pursuant to 38 U.S.C.A. § 1318 she did not timely 
perfect an appeal with respect to this issue and it is not 
now before the Board.

A hearing was held before the undersigned Veteran's Law Judge 
in December 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record reflects that the Veteran died on May [redacted], 2007 
at the age of 73.  The Veteran's death certificate lists the 
cause of death as renal failure due to or as a consequence of 
shock, due to or as a consequence of sepsis, due to or as a 
consequence of ischemic colitis.  No other significant 
conditions contributing to death but not resulting in the 
underlying cause thereof were listed on the Veteran's death 
certificate.

2.  The appellant is the Veteran's surviving spouse.

3.  At the time of the Veteran's death, service connection 
was in effect for duodenal ulcer, postoperative status with 
mild dumping syndrome, rated 40 percent disabling; defective 
vision in the left eye, rated 30 percent disabling; chronic, 
recurrent lumbosacral strain, rated 20 percent disabling; 
bilateral hearing loss, rated 20 percent disabling; 
hemorrhoids, rated 0 percent disabling; hypertension, rated 0 
percent disabling; and seborrheic dermatitis of the bilateral 
external ear canals, rated 0 percent disabling.  The Veteran 
was also rated totally disabled by reason of individual 
unemployability.

4.  Neither renal failure, shock, sepsis, nor ischemic 
colitis were shown to have onset during the Veteran's period 
of military service or to have been caused by a disease or 
injury that occurred during the Veteran's service or by a 
service connected disability.  The Veteran's death 
certificate indicates that ischemic colitis, sepsis, and 
shock onset approximately 2 weeks prior to the Veteran's 
death and renal failure occurred approximately 1 week before 
the his death.  This was more than 30 years after the 
Veteran's service.   

5.  The competent and probative evidence of record does not 
establish a nexus between the cause of the Veteran's death 
and his active service and/or service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause the Veteran's death and 
the disorders that did cause death were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of 
what information and evidence is necessary in order to 
establish their entitlements to the benefits sought and to 
assist them in obtaining the evidence that is necessary to 
substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   
 
The VCAA's notice requirements apply to all five elements of 
a service connection claim. Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 
Thus, VCAA notice must inform a claimant that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. Id. 
 
In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased Veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the claimant was initially sent a VCAA letter 
in June 2007, prior to the initial rating decision herein.  
This letter informed the claimant what evidence VA already 
received in support of her claim, the types of evidence that 
VA was responsible for obtaining, and the types of evidence 
that VA would make reasonable efforts to obtain on her behalf 
provided that such evidence was sufficiently identified.  The 
claimant was also informed that in order to receive DIC she 
needed to show that the Veteran died while on active duty or 
as a result of a service connected disease or injury. 

A second VCAA letter was sent to the claimant in July 2009 
pursuant to the instructions that were set forth in the 
Board's May 2009 remand of this matter.  This letter set 
forth the disabilities for which the Veteran was service 
connected at the time of his death and explained what the 
evidence needed to show in order to support (a) a claim for 
DIC based on a service connected disability that was 
established during the Veteran's lifetime, and (b) a claim 
for DIC based on a disability that was not yet service 
connected or for which the Veteran did not file a claim 
during his lifetime.  The July 2009 letter also explained how 
VA assigns disability ratings and effective dates and 
reiterated the types of evidence that VA and the claimant 
were responsible for obtaining.

In addition to its duty provide various notices to claimants, 
VA must make reasonable efforts to assist them in obtaining 
the evidence that is necessary to substantiate their claims 
unless no reasonable possibility exists that such assistance 
would aid in substantiating such claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, VA has of record 
evidence including service treatment records, VA treatment 
records, private treatment records, written statements 
submitted by the claimant, and a transcript of the claimant's 
testimony at the December 2008 hearing.  A VA medical opinion 
was obtained regarding the causes of the Veteran's death and 
any possible relationship to the Veteran's service connected 
disabilities.  In July 2009 the claimant submitted a VCAA 
Notice Response in which she indicated that she had no 
additional evidence in support of her claim.

For the reasons set forth above, the Board concludes that VA 
satisfied its obligations pursuant to the VCAA.

The Board also finds that VA substantially complied with the 
instructions set forth in its May 2009 remand of this matter.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also 
Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. 
Principi, 287 F.3d 1377, 147 (2002) (remand not required 
under Stegall where Board's remand instructions were 
substantially complied with).  The RO/AMC issued the required 
Hupp compliant VCAA notice and thereafter readjudicated the 
claimant's entitlement to service connection for the cause of 
the Veteran's death in a September 2009 Supplemental 
Statement of the Case (SSOC).  The RO/AMC also provided the 
claimant with an SOC regarding her claim for benefits 
pursuant to 38 U.S.C.A. § 1318.  As noted in the introduction 
the claimant did not perfect her appeal of that issue after 
receiving the SOC.  

II.  Service connection for the cause of the Veteran's death

The claimant, who is the Veteran's surviving spouse, claims 
that her husband died as a result of his service connected 
disabilities.  Specifically, she claims that her husband's 
hypertension led to the episode of ischemic colitis that 
resulted in his death from renal failure.  
Service connection may be granted for the cause of the 
Veteran's death if a disorder incurred in, or aggravated by, 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

At the time of his death, the Veteran was service connected 
for a duodenal ulcer, postoperative status with mild dumping 
syndrome, rated 40 percent disabling; defective vision in his 
left eye, rated 30 percent disabling; chronic, recurrent 
lumbosacral strain, rated 20 percent disabling; bilateral 
hearing loss, rated 20 percent disabling; hemorrhoids, 
hypertension, and seborrheic dermatitis of the bilateral 
external ear canals, rated noncompensably disabling.  The 
Veteran was also rated totally disabled by reason of 
individual unemployability.

The Veteran's death certificate indicates that he died on May 
[redacted], 2007 at the age of 73.  The cause of death is set forth 
as renal failure due to or as a consequence of shock, due to 
or as a consequence sepsis, due to or as a cause of ischemic 
colitis.  No other significant conditions contributing to 
death but not resulting in the underlying cause thereof were 
listed on the death certificate.  The death certificate 
indicates that ischemic colitis, sepsis, and shock onset 
approximately 2 weeks prior to the Veteran's death and renal 
failure occurred approximately 1 week before the his death.  

The Veteran's service treatment records do not show any 
complaints of, or treatment for, ischemic colitis, sepsis, 
shock, or renal failure.  

Records of the Veteran's final hospitalization show that he 
was admitted to the hospital on May 13, 2007 with complaints 
of severe abdominal pain with nausea and vomiting of 24 hours 
duration.  He had respiratory failure while in the emergency 
room and needed to be intubated emergently.  He also had 
severe hypotension and went into shock.  He was placed on a 
ventilator.

An exploratory laparotomy was performed the next day which 
showed that the Veteran's whole left colon was dead from the 
watershed area from the mid-descending colon to below the 
peritoneal reflection.  A sigmoid colectomy with end 
colostomy and Hartmann's pouch with takedown of the splenic 
flexure and right triple lumen subclavian IV was performed.  

However, the Veteran remained in critical condition.  He went 
into acute renal failure.  A May 16, 2007 note indicates that 
possible etiologies of the Veteran's acute renal failure 
included acute tubular necrosis secondary to sepsis and 
hypotension.  The Veteran was also noted to have chronic 
renal failure with possible etiologies including age, renal 
vascular disease, and anemia.  

The Veteran's symptoms continued to worsen and he became 
nonresponsive.  The Veteran's family ultimately refused 
dialysis and elected that the Veteran receive palliative care 
only.  He remained in a coma and died on May [redacted], 2007.  

The Board notes that while the hospital discharge summary 
indicates that the Veteran developed severe hypertension 
during his hospitalization, other hospital records show that 
the Veteran actually had severe hypotension as set forth 
above.

A March 2008 letter from the Veteran's physician noted that 
the Veteran had a long history of hypertension which "could 
have been responsible for arthrosclerosis, which in turn 
caused the [Veteran's] ischemic colitis" and resultant 
death.

A VA physician reviewed the claims file in connection with 
this claim.  He noted that the Veteran's VA treatment records 
indicated that his blood pressure was well-controlled over 
the past several years with average systolic pressures in the 
140s and average diastolic pressures in the 80s or below.  
His renal function was also consistently normal including the 
measurements taken at the time of his admission to the 
hospital on May 13, 2007.   
 
The VA physician noted that the Veteran had a pacemaker 
implanted for atrial ventricular block in January 2007.  The 
Veteran had chronic well-controlled hypertension and that 
this is not considered an etiology for the development of 
atrial ventricular block which is an arteriosclerotic 
phenomenon.  The Veteran's atrial ventricular block was 
treated appropriately with a pacemaker that was functioning 
well.

The VA physician also explained that while the Veteran was 
service connected for duodenal ulcer disease, the 
pathophysiology of such disability is entirely different from 
that of ulcerative colitis.  He explained that while duodenal 
ulcer disease is due to poor resistance of the duodenal 
epithelium to acid or to hypersecretion with acid, ulcerative 
colitis is due to blockage of a major artery supplying the 
colon which generally occurs due to gradual atherosclerotic 
occlusion.  While it can also be caused by an embolus, the 
physician saw no evidence that had occurred in this case.  He 
concluded there was no connection between the Veteran's 
gastrectomy and the episode of ischemic colitis which led to 
his death.

The VA physician additionally explained that while long 
standing poorly controlled hypertension can cause renal 
failure, there was no evidence that this was the case with 
respect to this Veteran.  His blood pressure was noted to be 
generally well controlled and his renal function was normal 
even when he was admitted to the hospital with ischemic 
colitis.  The physician opined that the Veteran developed 
acute renal failure due to acute tubular necrosis which is a 
common occurrence when a patient is in shock from sepsis, 
blood loss, or a major illness such as ischemic colitis.  The 
physician concluded there was no relationship between the 
Veteran's hypertension and his acute renal failure.

In a written statement dated in June 2008 the claimant 
indicated that her husband's blood pressure was not well 
controlled because his hypertension medications were often 
changed or increased.  She noted that prior to March 2006 the 
Veteran was treated with 2 different medications for his 
hypertension.

At the December 2008 hearing the claimant testified that she 
disagreed with the VA physician's conclusion that the 
Veteran's hypertension had been well controlled because his 
VA doctors changed and increased his medication at times and 
placed the Veteran on two different anti-hypertensive 
medications prior to March 2006.  The claimant testified that 
she also had trouble believing that her husband's ulcer did 
not contribute to his ischemic colitis.

The claimant also testified about a fall her husband 
sustained in March 2006 shortly after he was prescribed an 
additional blood pressure medication.  He fell and hit his 
head and required surgery.  Private treatment records show 
that this was for a subdural hematoma.  The claimant 
testified that he recovered after that, but the following May 
developed stomach pains.  She also testified that she made 
the decisions about her husband's end of life care in 
accordance with his living will.

The evidence fails to show that the Veteran's death the 
result of a service connected disability.  The Veteran's 
death was caused by ischemic colitis, sepsis, shock, and 
acute renal failure that occurred shortly prior to his death 
more than 30 years after his service.  These are all acute 
medical conditions which the Veteran's death certificate 
indicates developed approximately 1 to 2 weeks prior to his 
death.  

While the claimant submitted a letter from her husband's 
private physician indicating that hypertension "could have" 
caused the Veteran to develop arthrosclerosis which led to 
ischemic colitis, this opinion is insufficiently definite to 
establish a nexus between the Veteran's hypertension and his 
death.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127-128 
(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) ( a 
medical opinion that a particular event "may" have led to 
the Veteran's disability is too speculative to establish a 
causal relationship)).  In contrast, the VA physician who 
reviewed the claims file explained that, given the facts of 
this case, the Veteran's hypertension was unrelated to the 
events that led up to his death.  Thus, the only definitive 
medical opinion of record is against the claim herein.  There 
is no evidence linking any of the Veteran's other 
disabilities to his death.

Moreover, while the Veteran's wife testified that she 
believes that the VA physician misinterpreted her husband's 
treatment records, that his hypertension was poorly 
controlled, and that his service connected gastrointestinal 
disorder was somehow related to his development of ischemic 
colitis, she does not have the requisite medical training or 
expertise to diagnose, or explain the etiology of, a medical 
disorder such as ischemic colitis, sepsis, shock, or renal 
failure.   See, e.g. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. App. 
492, 494-495 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the claim. See, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


